2.	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "114" and "132" have both been used to designate a second surface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. (2017/0070017).
With regard to claim 1, O’Connell teaches, as shown in figures 2-3 and taught in paragraphs 26-28: “An apparatus 200 comprising: a housing 118; a body (body of 104 in figure 2) moveable relative to the housing 118, the body including: a first surface (left portion of 110 in figure 2) substantially parallel to a surface 120 of the housing 118 when the body is in a first position (shown in figure 2); and a second surface (right end of 110 in figure 2) substantially parallel to the surface 120 of the housing 118 when the body is in the first position; a port 104 coupled to the body, the port 104 concealed within the housing 118 when the body is in the first position; and a guide member coupled to the body, the guide member (part of 118 adjacent the upper and lower sides of 110 in figure 2) to guide the body to move between the first position and a second position (shown in figure 3) to reveal the port 104, the first surface to protrude from the housing 118 when the body is in the second position”.
O’Connell does not teach: “and the second surface to withdraw into the housing when the body is in the second position”.  However, this involves a mere rearrangement of the parts, since moving the pivot would make the second surface withdraw into the housing.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the pivot so that the second surface will withdraw into the hosing when the body is in the second position in order to enable pressing the second surface to make the port protrude from the housing.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 2, O’Connell teaches: “The system of claim 1”, as shown above.
O’Connell also teaches, as shown in figures 2-3: “comprising: a pivot (pivot where the body rotates about between figures 2 and 3) about which rotates the body, wherein: an axis of rotation about the pivot is through the body aligned with the guide member; and the first surface of the body and the second surface of the body are portions of a unitary cover 110”.

With regard to claim 3, O’Connell teaches: “The apparatus of claim 2”, as shown above.
O’Connell also teaches, as shown in figures 2-3: “wherein… and the port 104 is oriented at an angle that is less than 45 degrees with respect to the surface of the housing 118 when the body is in the second position”.
O’Connell does not teach: “the pivot is located in the center with respect to the body”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the pivot so that the pivot is located in the center with respect to the body in order to enable the body to be evenly supported by the pivot.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 4, O’Connell teaches: “The apparatus of claim 2”, as shown above.
O’Connell also teaches, as shown in figures 2-3: “comprising: a shroud (outer portion of 110 in figure 2) around the unitary cover 110 to contact walls (walls of 118 surrounding the body in figure 2) of a cavity into which the second surface withdraws”.

With regard to claim 13, O’Connell teaches, as shown in figures 2-3 and taught in paragraphs 26-28 and 48-51: “An electronics device, comprising: a housing 118 defining a port area (area around 104 in figure 2); and a cover 110 to cover the port area when in a first orientation (shown in figure 2); 15WO 2020/068055PCT/US2018/052688 a guide (walls on top and bottom of 104 in figure 2) to allow for rotation of the cover 110, the cover 110 to rotate into a second orientation (shown in figure 3) to reveal the port area such that at least part of the cover 110 withdraws into the housing 118; and a positioner member to bias the cover into the first orientation or the second orientation”.

With regard to claim 14, O’Connell teaches: “The electronics device of claim 13”, as shown above.
O’Connell also teaches, as shown in figures 2-3 and taught in paragraphs 48-51: “comprising: a button to rotate the cover 110 via the guide; and a port 104 integrated in the cover 110, the port 104 being an input/output port, wherein the positioner member biases the cover into the first orientation when the button is inactive and the positioner member biases the cover into the second orientation when the button is active”.

With regard to claim 15, O’Connell teaches: “The electronics device of claim 14”, as shown above.
O’Connell also teaches, as taught in paragraphs 48-51: “wherein: the positioner member includes a lock that secures the cover into the first orientation even when the button is activated”.
Allowable Subject Matter
6.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Claims 9-12 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 9, O’Connell teaches, as shown in figures 2-4 and taught in paragraphs 26-28 and 48-51: “An apparatus 200 comprising: a housing 118; a first body member (body of 104 in figure 2) having: a first surface 110 that is substantially flush with the housing when the first body member is in a first orientation (shown in figure 2); and a second surface (where 404 is inserted into 104 in figure 4) that is oblique or perpendicular to the first surface 110; 14WO 2020/068055PCT/US2018/052688 a port 104 integrated into the first body member and accessible on the second surface of the first body member”.
O’Connell does not teach: “and a second body member coupled to the first body member, the second body member to rotate in conjunction with rotation of the first body member, the second body member to rotate to a second orientation to reveal the port on the second surface of the first body member”.  The prior art of record does not anticipate or render obvious all the limitations of claim 9.  Claim 9 is therefore allowable.
Claims 10-12 include all the limitations of claim 9 and are therefore also allowable.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831